UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1541



FASIL ATLE DESTA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-204-006)


Submitted:   March 17, 2008                 Decided:   April 7, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda A. Dominguez, L A DOMINGUEZ LAW, LLC, Baltimore, Maryland,
for Petitioner.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Michelle Gorden Latour, Assistant Director, Jamie M. Dowd,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fasil Atle Desta, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider a prior order of

the Board denying a motion to reopen removal proceedings.              We have

reviewed the administrative record and find no abuse of discretion

in the Board’s order.        See 8 C.F.R. § 1003.2(a) (2007) (standard of

review); Jean v. Gonzales, 435 F.3d 475, 481, 482-83 (4th Cir.

2006) (same).     We therefore deny the petition for review for the

reasons stated by the Board.           See In re: Desta, No. A97-204-006

(B.I.A. May 18, 2007).        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.

                                                             PETITION DENIED




                                      - 2 -